 

EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 8, 2016, by and between International Monetary (“Consultant”), a
California corporation, and bBooth, Inc. (“Company”), a public corporation
(OTCQB: BBTH).

 

NOW, THEREFORE, for and in consideration of the mutual promises herein contained
and the benefits that have and will inure to each of the parties hereto, the
parties hereto do agree as follows:

 

1. Services. Subject to the terms and conditions of this Agreement, Consultant
agrees to perform for Company the following services:

 

  A. Provide capital formation services in identifying and coordinating with
micro/small cap broker dealers, underwriters, funds, institutional investors and
other capital sources for equity capital, debt financing, and OTC securities’
loans;         B. Business development services including corporate planning,
sourcing, negotiations, and the formation of relationships with potential
strategic investors/business partners/alliances/M&A candidates and other general
consulting needs as expressed by Company;         C. Provide corporate and
management services to Company’s senior management team, including, but not
limited to, strategy, finance, review financials, public filings, shareholder
relations/corporate communications, and other professional services;         D.
Identify and coordinate with securities analysts in Company’s industry and
opt-in investor awareness platforms providing recommendations through research
reports, newsletters, and online financial exchanges;         E. Identify and
direct affiliates who specialize in public/investor relations thru financial
media to the investment community through social networking, digital marketing,
and other online communications;         F. Plan and organize meetings, road
shows and calls with broker/dealers and individual brokers able to participate
in penny stocks;         G. Guidance and assistance in other available
alternatives to maximize shareholder value with a concentrated focus on
assisting with specific corporate governance requirements for an up listing to a
major listed exchange (NYSE Amex or Nasdaq).

 

Such services are hereinafter referred to as “Services.” Company agrees that
Consultant shall have ready access to Company’s staff and resources as necessary
to perform the Consultant’s Services provided for by this Agreement. Company
agrees that the cost of legal, accounting, investor relations and Director
services are the responsibility of the Company and not of the Consultant.
Consultant and its members, principles, employees and agents are not officers or
directors of the Company. Consultant shall have no power to bind Company to any
contract or obligation or to transact any business in Company’s name or on
behalf of Company in any manner.

 

 

 

 

Consultant, as part of this Agreement, will consult with the Company with
respect to its capital raising efforts, advising the Company on capital raising
strategies, and introducing and referring the Company to its
retail/institutional capital sources (i.e.: funds, family offices, broker
dealers, investment banks, underwriters, accredited investors, etc. referred to
herein as “Contacts”) on a best-efforts basis. Consultant will not provide the
services of a broker, and Company acknowledges that it is not engaging
Consultant as a registered broker-dealer under Section 15A of the U.S.
Securities Exchange Act of 1934, or any similar state law, and that Consultant
cannot, and shall not be required hereunder to, engage in the offer or sale of
securities for or on behalf of the Company. While Consultant has preexisting
relationships with Contacts, Consultant’s participation in any actual or
proposed offer or sale of Company securities shall be limited to that of an
advisor to the Company and, if applicable, a “finder” of accredited investors,
underwriters and funds. The Company acknowledges and agrees that the
solicitation and consummation of any purchases of the Company’s securities shall
be handled by the Company and/or any other licensed firms engaged by the Company
for such purposes. Consultant will determine the method, details, and means of
performing the services.

 

It is expressly understood and agreed by Company that, in reliance upon
Company’s representations, warranties and covenants contained herein,
immediately upon execution and delivery of this Agreement by Company, Consultant
is setting aside and allocating for the benefit of Company valuable resources
(including, without limitation, capital and reservation of work schedules of
employees) required to fulfill Consultant’s obligations described in Item 1,
above. In doing so, Consultant agrees to forebear from undertaking other
opportunities and commitments (that would result in enrichment to Consultant) in
order to be available to provide Company the services contemplated by this
Agreement.

 

2. Period of Performance. The Company shall hire Consultant for a period of six
(6) months commencing on the date hereof, unless earlier terminated pursuant to
the terms of this Agreement, see Item 6, below. The Agreement may also be
extended for additional time periods, upon agreement by both parties.

 

3. Exclusivity, Performance and Confidentiality. The services of Consultant
hereunder shall not be exclusive, and Consultant and its agents may perform
similar or different services for other persons or entities whether or not they
are competitors of Company. The Consultant agrees that it will, at all times,
faithfully and in a professional manner perform all of the duties that may be
reasonably required of the Consultant pursuant to the terms of this Agreement.
Consultant shall be required to expend only such time as is necessary to service
Company in a commercially reasonable manner. The Consultant does not guarantee
that its efforts will have any impact upon the Company’s business or that there
will be any specific result or improvement from the Consultant’s efforts.
Consultant acknowledges and agrees that confidential and valuable information
proprietary to Company and obtained during its engagement by the Company, shall
not be, directly or indirectly, disclosed without the prior express written
consent of the Company, unless and until such information is otherwise known to
the public generally or is not otherwise secret and confidential.

 

 

 

 

4. Compensation for Services. Company agrees to compensate Consultant for
Services with a monthly fee (the “Management Fee”) in the amount of five
thousand ($5,000) dollars for Services, payable on the 1st of each month for
such month’s services, or if such date is not a business day on the next
business day thereafter (the “Payment Date”) during the Period of Performance.
The initial cash payment of $5,000 and any subsequent payments will begin to
accrue immediately upon execution of this agreement and will be payable to
Consultant once initial capital is raised thru Company financing. In addition,
Company agrees to compensate Consultant for Services in the amount of one
million six hundred thousand (1,600,000) shares of Company’s common stock with
the first allotment of 800,000 shares (referred to as “vested shares”) payable
on the date hereof, and the second allotment of 800,000 shares (referred to as
“unvested shares) due and payable ninety (90) days from the date hereof. The
shares issued to the Consultant shall have the status of “restricted” securities
as the term is defined by Rule 144 under the Securities Act of 1933, as amended.
These shares are non-cancelable and shall have piggyback registration rights
upon the first SEC registration filed by the Client. If there is no registration
filed, Company agrees to provide legal opinion of counsel and clear certificates
under rule 144 six (6) months from the effective date of this Agreement.

 

The Shares, when issued as directed by Consultant, will be duly authorized,
validly issued and outstanding, fully paid and non-assessable, and will not be
subject to any liens or encumbrances.

 

Securities shall be issued to Consultant in accordance with a mutually
acceptable plan of issuance as to relieve securities or Consultant from
restrictions upon transferability of shares in compliance with applicable
registration provisions or exemptions.

 

After careful review and extensive discussions and negotiations between Company
and Consultant and their advisors, Company agrees that, when received by
Consultant, the above-described consideration shall be nonrefundable regardless
of the circumstances, whether foreseen or unforeseen upon execution and delivery
of this Agreement. Company further acknowledges and agrees that said
consideration is earned by Consultant: (1) upon Company’s execution and delivery
of the Agreement and prior to the provision of any service hereunder; (2) in
part, by reason of Consultant’s agreement to make its resources available to
serve Company and as further described in the Preliminary Statement and
elsewhere herein; and (3) regardless of whether Company seeks to terminate this
Agreement prior to consultant’s delivery of any services hereunder. If Company
takes any action to terminate this Agreement or to recover any consideration
paid or delivered by Company to Consultant other than by reason of Consultant’s
gross negligence or willful misconduct, Consultant shall be entitled to all
available equitable remedies, consequential and incidental damages and
reasonable attorneys’ fees and costs incurred as a result thereof, regardless of
whether suit is filed and regardless of whether Company or Consultant prevails
in any such suit.

 

 

 

 

5. Expense Reimbursement: Consultant agrees that it will supply all
instrumentalities, tools, implements, appliances, and other materials needed for
the performance of Services and will bear all routine business and operational
expenses incurred to perform such Services. The Company will reimburse
Consultant for out-of-pocket expenses, so long as such expenses are pre-approved
and documented, and incurred in performing the Services. The Company shall
reimburse Consultant for the following reasonable travel expenses incurred by
Consultant directly in the performance of Services for the Company:
transportation expenses, including air fare, rental cars, gas, and taxi fare,
hotel expenses, meals, and dry cleaning expenses for trips longer than three (3)
days. Company shall pay the amounts due to Consultant upon receipt of an
invoice, which shall be sent to Company by Consultant. Company shall pay the
amount of such invoice to Consultant within ten (10) days from the date the
invoice is received by Company.

 

6. Termination. For the duration of the Period of Performance, this Agreement
may be terminated by either party, who may cancel this Agreement upon ten (10)
days written notice in the event the other party violates any material provision
of this Agreement and fails to cure such violation within ten (10) days of
written notification of such violation from the other party. Such cancellation
shall not excuse the breach or non-performance by the other party or relieve the
breaching party of its obligation incurred prior to the date of cancellation,
including, without limitation, the obligation of Company to pay the
nonrefundable consideration described in Item 4, above. Effective as of the date
of cancellation, Consultant’s right to receive compensation hereunder shall
cease (except to the extent, as of the cancellation date, that the Company owes
the Consultant consideration).

 

7. Representations, Warrants and Covenants. The Company represents, warrants and
covenants to the Consultant as follows:

 

  a. The Company has the full authority, right, power and legal capacity to
enter into this Agreement and to consummate the transactions which are provided
for herein. The execution of this Agreement by the Company and its delivery to
the Consultant, and the consummation by it of the transactions which are
contemplated herein have been duly approved and authorized by all necessary
action by the Company’s Board of Directors and no further authorization shall be
necessary on the part of the Company for the performance and consummation by the
Company of the transactions which are contemplated by this Agreement.         b.
  The business and operations of the Company have been and are being conducted
in all material respects in accordance with all applicable laws, rules and
regulations of all authorities which affect the Company or its properties,
assets, businesses or prospects. The performance of this Agreement shall not
result in any breach of, or constitute a default under, or result in the
imposition of any lien or encumbrance upon any property of the Company or cause
an acceleration under any arrangement, agreement or other instrument to which
the Company is a party or by which any of its assets are bound. The Company has
performed in all respects all of its obligations which are, as of the date of
this Agreement, required to be performed by it pursuant to the terms of any such
agreement, contract or commitment.

 

 

 

 

8. Notices. All notices, consents, changes of address and other communications
required or permitted to be made under the terms of this Agreement shall be in
writing and shall be (i) personally delivered by an agent of the relevant party,
or (ii) transmitted by postage prepaid, certified or registered mail, or (iii)
facsimile transmission with an original mailed by first class mail, postage
prepaid, addressed as follows:

 

  To Company: bBooth, Inc.             Address:                              
Fax:               Attention:  

 

  To Consultant:International Monetary        620 Newport Center Dr, #1100     
  Newport Beach, CA, 92660        Fax: 949-334-4601

 

or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing is impossible due to an absence of
postal service, and other methods of sending notice are not otherwise available,
notice shall be hand-delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered, as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date sent by facsimile if
a copy of such notice is also mailed by first class mail on the date sent by
facsimile; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.

 

9. Waiver of Breach. The waiver by any party of a breach by another party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the breaching party. No waiver shall be valid unless in
writing and signed by the party sought to be bound.

 

 

 

 

 

10. Assignment. Consultant acknowledges that the services to be rendered by
Consultant are unique and personal. Accordingly, Consultant may not assign any
of Consultant’s rights or delegate any of Consultant’s duties or obligations
under this Agreement, except to the extent amounts are payable to Consultant
hereunder after Consultant’s death, in which case those benefits may be assigned
by will or the law of descent. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
Company and its successors and assigns.

 

11. Severability. In the event that any of these provisions shall be held to be
invalid or unenforceable, the remaining provisions hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein. The parties in no way intend to include a
provision that contravenes public policy. Therefore, if any provision of this
Agreement is unlawful, against public policy, or otherwise declared void or
unenforceable, such provision shall be deemed excluded from this Agreement,
which shall in all other respects remain in effect.

 

12. Entire Agreement, Modification or Amendment. The parties hereby agree that
this Agreement contains the entire agreement and understanding by and between
the parties with respect to the subject matter hereof, and no representations,
promises, agreements, or understandings, written or oral, relating to the
subject matter hereof not contained herein shall be of any force or effect.
Consultant agrees that Consultant has actively participated in negotiating the
provisions contained in this Agreement, that these provisions have been
negotiated in good faith by all parties, and that the terms of this Agreement
should not be construed against either the Company or Consultant. This Agreement
may be amended only by written amendment signed by the parties.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one instrument. Rebut table proof
of execution of this Agreement by any party may be made by presentation of a
copy of this Agreement bearing a facsimile or photostatic copy of the signature
of the party whose execution is sought to be proved, and such copies shall be as
valid as the originals and as admissible as evidence of proof of the execution
and terms and provisions hereof as the originals.

 

14. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

15. Arbitration. Any and all disputes arising out of or relating to the
interpretation, application, formation, or the termination of this Contract
shall be subject to binding and final arbitration in Orange County, California,
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Any decision issued there from shall be binding upon the parties
and shall be enforceable as a judgment in any court of competent jurisdiction.
The prevailing party in such arbitration or other proceeding shall be entitled,
in addition to such other relief as many be granted, to a reasonable sum as and
for attorney’s fees in such arbitration or other proceeding which may be
determined by the arbitrator or other officer in such proceeding. If collection
is required for any payment not made when due, the creditor shall collect
statutory interest and the cost of collection, including attorney’s fees whether
or not court action is required for enforcement. The prevailing party in any
such proceeding shall also be entitled to reasonable attorneys’ fees and costs
in connection all appeals of any judgment

 

 

 

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
California’s rules of conflicts of law, and regardless of the place or places of
its physical execution and performance.

 

17. Independent Contractor Relationship. The parties hereto intend that an
independent contractor-owner relationship will be created by this Agreement.
Company is interested only in the result to be achieved, and the conduct and
control of the Services will lie solely with Consultant. Consultant is not to be
considered an agent or employee of Company for any purpose, and neither
Consultant nor his employees are entitled to any of the benefits that Company
may provide for its own employees. Payments to consultant hereunder shall not be
subject to withholding taxes or other employment taxes as required with respect
to compensation paid to an employee. It is understood that Company does not
agree to use Consultant exclusively. It is further understood that Consultant is
free to contract for similar or other services to be performed for other owners
while under this Agreement with Company.

 

18. Preliminary Statement. The Preliminary Statement is incorporated herein by
this reference and made a material part of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above-written.

 

COMPANY   CONSULTANT           By:     By:             Name:     Name: Blaine
Riley           Title:     Title: Managing Director

 

 

 

 

